DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1, 5, 7, 10, 11, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2010/0330359, “Ishikawa”) in view of Janssen et al. (US 2004/0121105, “Janssen”) in view of Tomomatsu et al. (US 2017/0095993, “Tomomatsu”) in view of Johnson et al. (US 2017/0170416, “Johnson”).
Regarding claims 1, 23, Ishikawa teaches a display device ([0085], e.g., [0070] – [0074], [0024]) having a hard coat laminate comprising a hard coat layer and a substrate ([0080]). Ishikawa teaches the hard coat layer may have a hardness of greater than 4H ([0042], [0070]). Ishikawa teaches an underlying display structure ([0085]) and an adhesive composition between the substrate layer of the hard coat laminate and the display device (Fig. 3, [0085]). Ishikawa further teaches that the film should have some degree of flexibility (see, e.g., [0073]). 	Ishikawa fails to teach that the protective hard coat layer is a multilayer film or protective laminate combined or connected by a sacrificial adhesive layer. In the same field of endeavor of protective films for use in protective display devices ([0065]), Janssen teaches that it is known and useful to provide laminates of protective films connected by a sacrificial adhesive layer in order to provide a display device (or other item) with a removable protective film in the case of the film being damaged ([0014]). It therefore would have been obvious to have applied at least first and second stacks of the protective films of Ishikawa to the underlying device in order to provide the device with multiple layers of protection in the event the outer layer is vandalized or damaged ([0014]. [0065] – [0074]). 	Modified Ishikawa fails to teach that the hard coat layers should have a bending radius of on the range of from 1 to 5 mm. In the same field of endeavor of hard coat layers for use in display devices (e.g., [0004], [0006]), Tomomatsu teaches to minimize the bending radius of a hardcoat layer for a 
Regarding claim 5, because modified Ishikawa teaches to include multiple stacks of the hard coat laminate, the second hard coat protective film would also include a second substrate underneath the hard coat layer. Therefore, as described above, the second hard coat layer would be between the sacrificial adhesive layer (i.e., the layer permitting the release of the topmost hard coat stack structure) and its underlying substrate layer. 
Regarding claims 7 and 25, modified Ishikawa additionally teaches that the sacrificial adhesive layer (i.e., the layer described by Janssen to connect the removable stacks of laminates) may be made of a polymer such as an acrylate (Janssen, [0109]).
Regarding claims 10, Ishikawa additionally teaches that the hard coat layers may comprise, among other materials, radiation curable acrylates (e.g., [0038]).  
Regarding claim 11, Ishikawa teaches generally that the hard coat layer should have a hardness of greater than 4H ([0003], [0004]) but fails to specifically teach that it has a hardness on the range of 
Regarding claim 21, Ishikawa teaches a display device ([0085], e.g., [0070] – [0074], [0024]) having a hard coat laminate comprising a hard coat layer and a substrate ([0080]). Ishikawa teaches the hard coat layer may have a hardness of greater than 4H ([0042], [0070]). Ishikawa teaches an underlying display structure ([0085]) and an adhesive composition between the substrate layer of the hard coat laminate and the display device (Fig. 3, [0085]). Ishikawa additionally teaches that the substrate layer (and therefore each of the substrate layers) may have a thickness of from 40 to 500 micrometers (e.g., [0072], [0073]) and that the hard coat layer may have a thickness of the range of from 5 to 12 micrometers, reading on the presently claimed range ([0070]). Ishikawa further teaches that the film should have some degree of flexibility (see, e.g., [0073]).	Ishikawa fails to teach that the protective hard coat layer is a multilayer film or protective laminate combined or connected by a sacrificial adhesive layer. In the same field of endeavor of protective films for use in protective display devices ([0065]), Janssen teaches that it is known and useful to provide laminates of protective films connected by a sacrificial adhesive layer in order to provide a display device (or other item) with a removable protective film in the case of the film being damaged ([0014]). It therefore would have been obvious to have applied at least first and second stacks of the protective films of Ishikawa to the underlying device in order to provide the device with multiple layers of protection in the event the outer layer is vandalized or damaged ([0014]. [0065] – [0074]).
Regarding claim 24, Ishikawa additionally teaches that the display structure may comprise an LCD display ([0084], [0085] Fig. 3). 
Claims 2-4, 6, 12, 15-20, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Janssen in view of Tomomatsu in view of Johnson as applied to claim 1, above, and further in view of Choi et al. (US 2010/0028608, “Choi”).
Regarding claims 2 and 6, the combination remains as applied to claim 1, above, however modified Ishikawa fails to specifically teach the inclusion of impact absorption layers. In the same field of endeavor of protective films for display devices (e.g., [0023], [0024]), Choi teaches to include an impact 
Regarding claims 3 and 4, the combination remains as applied above, and the second hard coat layer would be disposed between the sacrificial adhesion layer (i.e., the adhesion layer connecting the two stacked laminate protective films) and the second impact absorption layer (i.e., the impact absorption layer under the second or bottom laminate stack of protective films). 
Regarding claims 12, Ishikawa teaches a display device ([0085], e.g., [0070] – [0074], [0024]) having a hard coat laminate comprising a hard coat layer and a substrate ([0080]). Ishikawa teaches the hard coat layer may have a hardness of greater than 4H ([0042], [0070]). Ishikawa teaches an underlying display structure ([0085]) and an adhesive composition between the substrate layer of the hard coat laminate and the display device (Fig. 3, [0085]). Ishikawa further teaches that the film should have some degree of flexibility (see, e.g., [0073]).	Ishikawa fails to teach that the protective hard coat layer is a multilayer film or protective laminate combined or connected by a sacrificial adhesive layer. In the same field of endeavor of protective films for use in protective display devices ([0065]), Janssen teaches that it is known and useful to provide laminates of protective films connected by a sacrificial adhesive layer in order to provide a display device (or other item) with a removable protective film in the case of the film being damaged ([0014]). It therefore would have been obvious to have applied at least first and second stacks of the protective films of Ishikawa to the underlying device in order to provide the device with multiple layers of protection in the event the outer layer is vandalized or damaged ([0014]. [0065] – [0074]). 
Regarding claim 15, Ishikawa additionally teaches that the hard coat layers may comprise, among other material, radiation curable acrylates (e.g., [0038]).  
Regarding claim 16, Ishikawa additionally teaches that the substrate layer (and therefore each of the substrate layers) may have a thickness of from 40 to 500 micrometers (e.g., [0072], [0073]).
Regarding claim 17, Ishikawa additionally teaches that the substrate films may be, for example, polyethylene terephthalate ([0072]).
Regarding claim 18, modified Ishikawa additionally teaches that the impact absorption material may comprise, for example, a urethane acrylate (Choi, [0011]). 
Regarding claim 19, Ishikawa additionally teaches that the hard coat layer may have a thickness of the range of from 5 to 12 micrometers, reading on the presently claimed range ([0070]). 
Regarding claim 20, modified Ishikawa additionally teaches that the impact absorption layers may have a thickness of greater than 30 micrometers, thus reading on the presently claimed range (Choi, [0010]). 
Regarding claim 22, the combination remains as applied to claim 21, above, however modified Ishikawa fails to specifically teach the inclusion of impact absorption layers. In the same field of endeavor of protective films for display devices (e.g., [0023], [0024]), Choi teaches to include an impact absorption layer underneath a hard coat layer ([0011] – [0014], [0019] – [0022]) in order to protect the device from external impacts ([0008], [0009]). Choi additionally teaches that the impact absorption layers may have a thickness of greater than 30 micrometers, thus reading on the presently claimed range (Choi, [0010]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included an impact absorption layer underneath each of the protective laminates (i.e., underneath the respective substrate layers of the protective laminates of modified Ishikawa) in order to provide protection to the underlying device and layers ([0011] – [0014], [0019] – [0022]). 

Claims 8, 9, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Janssen in view of Tomomatsu in view of Johnson as applied to claims 1 and 23 above, and further in view of Hansen et al. (US 2016/0052199, “Hansen”).
Regarding claims 8, 9, and 26, the combination remains as applied to claims 1 and 23, above, however, modified Ishikawa fails to specifically teach that the sacrificial adhesive layer as presently claimed. In the same field of endeavor of adhesive polymeric compositions (e.g., [0010], [0013]), Hansen teaches an adhesive ([0013]) that may be degraded either with the application of heat (e.g., [0080], including the claimed temperature range) or ultraviolet light (e.g., [0079], [0056] at a wavelength of 10 to 400 nm) in order to selectively remove the adhesive from another material (e.g., [0003], [0005], [0013]). It therefore would have been obvious to have used the adhesive composition of Hansen as the connection adhesive of modified Ishikawa in order to selectively, more completely, and more easily remove the topmost laminate structure from the underlying laminate ([0009] – [0013]). Furthermore, it would have been obvious to the ordinarily skilled artisan at the time of filing to have applied, for example, UV radiation for as long as necessary to degrade the adhesive, including for within the claimed range of from 0.5 to 30 seconds. 

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Janssen in view of Tomomatsu in view of Johnson in view of Choi as applied to claim 12 above, and further in view of Hansen et al. (US 2016/0052199, “Hansen”).
Regarding claims 13 and 14, the combination remains as applied to claim 12, above, and modified Ishikawa teaches that the impact absorption layer may be adhered to an adjacent layer with an adhesive (Choi, [0010] – [0013]), however modified Ishikawa fails to teach that the sacrificial adhesive layer has a different composition than that of the layer adhering the impact absorption layer to the adjacent substrate layer. In the same field of endeavor of adhesive polymeric compositions (e.g., . 

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Janssen in view of Tomomatsu in view of Johnson, in view of Choi, and further in view of Hansen. 
Regarding claim 27, Ishikawa teaches a display device ([0085], e.g., [0070] – [0074], [0024]) having a hard coat laminate comprising a hard coat layer and a substrate ([0080]). Ishikawa teaches the hard coat layer may have a hardness of greater than 4H ([0042], [0070]). Ishikawa teaches an underlying display structure ([0085]) and an adhesive composition between the substrate layer of the hard coat laminate and the display device (Fig. 3, [0085]). Ishikawa further teaches that the film should have some degree of flexibility (see, e.g., [0073]).	Ishikawa fails to teach that the protective hard coat layer is a multilayer film or protective laminate combined or connected by a sacrificial adhesive layer. In the same field of endeavor of protective films for use in protective display devices ([0065]), Janssen teaches that it is known and useful to provide laminates of protective films connected by a sacrificial adhesive layer in order to provide a display device (or other item) with a removable protective film in the case of the film being damaged 
Regarding claim 28, Ishikawa additionally teaches that the substrate layer (and therefore each of the substrate layers) may have a thickness of from 40 to 500 micrometers (e.g., [0072], [0073]) and that the hard coat layer may have a thickness of the range of from 5 to 12 micrometers, reading on the presently claimed range ([0070]). Modified Ishikawa additionally teaches that the impact absorption layers may have a thickness of greater than 30 micrometers, thus reading on the presently claimed range (Choi, [0010]).
Regarding claim 29, Ishikawa additionally teaches that the display structure may comprise an LCD display ([0084], [0085] Fig. 3). 

Response to Arguments
Applicant’s arguments filed 6/16/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Applicant remarks that the film of Ishikawa is meant to be a hard coat layer having low curling. The Examiner notes that Ishikawa further teaches that flexibility is a desirable quality in the film thus would be expected to have some degree of flexibility (see, e.g., [0073]).
Claims 1-29 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782